 In -the Matter of F. JADEN MANUFACTURING COMPANY, INCORPORATEDandINTERNATIONAL ASSOCIATION OF MACHINISTS, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. C-1179.-Decided January 8, 1940Air Conditioning Industry-Interference,Restraint,and Coercion.:anti-unionstatements;threats toclose plants; questioning employees regarding unionactivities-Discrimination:discharges,for union affiliation and activity;chargesof,not sustainedas to fortyemployees-Reinstatement Ordered-Backe Pay:awarded-CollectiveBargaining:charges of refusal to bargain collectively notsustained.Mr. Henry H. Foster, Jr.,for the Board.Mr. W. M. Whelan,of Hastings, Nebr., andPeterson d Devoe, byMr. J. Devoe,of Lincoln, Nebr., for the respondent.Mr. B. W. King,of Omaha, Nebr., andMr. P. Hutchings,ofWash-ington, D. C., for the Union.Mr. John K. Odisho,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by International As-sociation of Machinists, affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the SeventeenthRegion (Kansas City, Missouri), issued its complaint dated October21, 1938, against F. Jaden Manufacturing Company, Incorporated.Hastings, Nebraska, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The complaint and accompanying notice of hearing were dulyserved upon the respondent and the Union.With respect to the un-fair labor practices, the complaint alleges in substance that the re-spondent (1) on and after May 9, 1938, refused to bargain collectivelywith the Union although the Union had been designated by the ma-19 N. L. R. B., No. 23.170 F. JADEN. MANUFACTURING COMPANY, INC.171jority of the respondent's employees within an appropriate unit astheir representative for the purposes of collective bargaining; (2)discouraged membership in the Union by discharging or laying off12 named employees 1 during the period from May 5 to 11, 1938, in-clusive, and refusing to reinstate them, because they joined and as-sisted the Union, and by locking out 36 named 2 employees on May20, 1938, and refusing to reinstate any but 3 of them, because . theyjoined and assisted the Union; and (3) by the foregoing acts andrefusals, by threatening to close its plant before it would bargain withthe Union, by attempting to influence its employees against affiliatingwith the Union, by curtailing the amount of work available for itsemployees, and in other ways, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.The respondent duly, filed an answer to the complaint ad-.mitting that it was engaged in interstate commerce within the meaningof the Act, but denying the alleged unfair labor practices.Pursuant to the notice, a hearing was held in Hastings, Nebraska,from November 14 to 21, 1938, inclusive, before W. P. Webb, theTrial Examiner duly designated by the Board.The Board and therespondent were represented by counsel, and the Union by its rep-resentatives; all participated in the hearing.Full opportunity to be-heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.At the closeof the hearing, counsel for the Board moved to conform the pleadingsto the proof.The motion was granted.Counsel for the respondentat this time moved to dismiss the complaint.The Trial Examinerreserved ruling at the hearing, but subsequently denied the motion inhis Intermediate Report.During the course of the hearing, the TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed all the rulingsof the Trial Examiner and finds no prejudicial errors were com-mitted.The rulings are hereby affirmed.On January 28, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, findingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1), (3), and (5) and Section 2 (6) and (7) of the Act, andrecommending that the respondent cease and desist from its unfairlabor practices and take certain affirmative action remedial of theireffect.Thereafter, the respondent filed exceptions to the Inter-mediate Report and a brief in support of its exceptions.1J. Stromer,R. Tower, L. Rohrer,H. Brungardt,R. Bowers, T.Buckley,J.Wallace, L.Buckley, D.Fortman, M. Whitcomb, C. Henrichs,and P. Thorngate.2 These employees are listed in Appendix A, attached. 172DECISIONS OF' NATIONAL LABOR RELATIONS BOARDPursuant to notice served upon all parties, a hearing was heldbefore the Board in Washington, D. C., on September 7, 1939, for thepurposes of oral argument.The respondent and the Union wererepresented by counsel and participated in the hearing.The Boardhas considered the exceptions of the respondent and the argumentsin the brief and, except to the extent that the exceptions are consistentwith the findings, conclusions, and order set forth below, finds themto be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,a Nebraska corporation,with its principal place,of business in Hastings, Nebraska,is engaged in the manufacture,sale, and distribution of air-conditioning units(coolers),air hose,blow guns, blowers,cutting cloth,mail boxes,oilers,paint guns,penetrating oil guns, pumps,repair hose,and sprayer cleaners.Thevalue of raw materials purchasedby therespondent in 1937 aggre-gated $198,901.Approximately 90 per cent of such raw materialscame from points outside Nebraska.During the same period, therespondent's sales aggregated$397,602.Approximately 90 per centof the products sold were shipped to points outside Nebraska.During its busy season(March to July),the respondent employs.about75 persons;at other times about 40 persons.11.THE ORGANIZATION INVOLVEDInternationalAssociation ofMachinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThere was no union organization or activity in the respondent'splant prior to April 1938. In the latter part of that month the re-spondent's employees decided to organize.Ralph Bowers, an em-ployee, posted notices in the plant announcing a meeting to be heldat the home of Richard Tower, another employee.A majority of therespondent's employees attended this meeting on or about April 28or 29.Those present decided to form and join a local of the Inter-national Association of Machinists.Within 2 days of this meeting,applications for membership in the Union were signed by 40 of therespondent's employees. F. JADEN MANUFACTURING COMPANY, INC.173On April 30, John Tjaden, secretary-treasurer of the respondentand a member of its board of directors, asked Charles Anders, anemployee, whether the latter was going to join the Union.Andersreplied that he had joined, whereupon Tjaden said that Anders could`.pass the word around among the men that the board (of directors)would have nothing to do with the union, and that they would closethe plant up if the boys continued to form unions."On May 4, John Tjaden asked Merve Myers, an employee, if hehad joined the Union.Myers replied that he had.Tjaden thenstated that "The board of directors won't stand to have a union inhere.Well, we'll wait to see what happens."On May 5, Wayne Swingle, chief engineer and assistant generalmanager, and Leo Buckley, superintendent, were separately calledto the plant office and questioned by members of the respondent's boardof directors about union activities in the plant.The directors indi-cated their hostility toward the Union.Esther Tjaden, a director,asked Swingle who the "agitator" was, stating that "we aren't goingto have a union in here. If we have to, we will close the plant down."J.Daugherty, another director, told Swingle that a union was ab-solutely unnecessary and that he had been associated with companiesthat got along very well without them. John Tjaden told Buckleythat the directors had talked to businessmen in Hastings and in otherplaces as far as Omaha, Nebraska, and that all of them had advisedagainst permitting a union in the plant.On about May 10, Guy Adcock, then superintendent, in a conversa-tion with Paul Thorngate, all employee, stated that the respondent'semployees did not need a union and that the respondent would nottolerate a union in the plant.We find that the respondent, by the action of its directors in inter-rogating Leo Buckley and Swingle regarding union activity in theplant, and by the action of John Tjaden and Adcock in similarly,interrogating other employees and discouraging them from member-ship in the Union, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.B. Discrimnivattion in regard to hire and teiiR69r of empioyuaent1.Individual casesAt the close of work on May 5, 1938, the respondent laid offJohnStromer, Richard Tower, Laurence Rohrer,andHenry Brwngardt.Stromer had worked for the respondent as a pressman since thefall of 1933.At the time of his lay-off, he was foreman of the pressdepartment and senior in point of service to the four other employees 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDin it.Stromer joined the Union when it was first organized in thelatter part of April and was active in soliciting other employees tojoin.Immediately after his lay-off, he asked John Tjaden, a memberof the respondent's executive board, the reason therefor.Tjaden saidStromer had been laid off because of the "Union."Tower worked for the respondent in the assembling departmentand as a truck driver.At the time of his lay-off on May 5, he hadseniority over two of the three other employees doing siihilar work.As stated in Section A, above; notices were posted in the plant in thelatter part of April announcing a meeting of the respondent's em-ployees to be held at Tower's home.The announced meeting washeld as scheduled on April 28 or 29. The respondent's employeesheld another meeting at Tower's home on May 4, the day precedingTower's lay-off.Rohrer and Brungardt had worked for the respondent as tool anddie makers since late in 1933.They were senior in point of service tothree other employees in the toolroom and were, at the time of theirlay-off, in joint charge thereof.Both men joined the Union in thelatter partof Apriland were active in urging their fellow employeesto join.Brungardt had previously been a member of the Union from 1918to 1922.Because of his former connection with the Union, otheremployees in the plant sought information from him regarding it.Brungardtsupplied them withthis informationand also gave themcopies of the union constitution.The respondent contends that the lay-off of Stromer,Tower,Rohrer,and Brungardt on May 5 was a part of a program to curtailproduction which started with the reduction of working hours earlyin April and the lay-off of a number of employees in the latter partofApril 1938.The procedure followed by the respondent withrespect to the May 5 lay-offs, however, differs materially from thatfollowed in all prior lay-offs.Prior to the May 5 lay-offs, the prac-tice followed by the respondent had been as follows : The superin-tendent and the assistant manager and/or the general manager wouldconsult with the different department heads to determine the numberto be laid off and the departments and individual employees to beaffected, always following the seniority of the employees involved.The employeesselected for lay-off would then be notified orally inadvance by their foremen.This procedure was not followed in the lay-off of Stromer,Tower,Rohrer, and Brungardt.At the close of work on May 5, L. Ringsted,general manager, called Leo Buckley to the plant office and handedhim four checks and lay-off slips signed by the respondent's executiveboard, stating that he, Ringsted,"didn't have. anything to do with F. JADEN MANUFACTURING COMPANY, INC.175this."Neither Leo Buckley, the superintendent, nor Swingle, theassistant general manager and chief engineer, was consulted by therespondent's executive board regarding these lay-offs.Nor were thelaid-off employees given any advance notice of the termination oftheir employment.Each was simply handed his check and his lay-off slip by Leo Buckley. John Tjaden, a member of the respondent'sexecutive board, admitted on cross-examination that the senioritystatus of the four employees involved was not considered by theexecutive board.Assuming that the respondent wished to reduce its working forcefor the reasons unrelated to the self-organization of its employees,the record nevertheless requires the conclusion that it selectedStromer, Tower, Rohrer, and Brungardt for lay-off because of theirunion activities.All four were prominent in the organization ofthe Union.All had seniority over employees doing similar workwho were not laid off. The respondent admittedly ignored theirseniority although it had theretofore always considered length ofservice in making reductions of force.At the hearing the respond-ent criticized the work of none of them, contenting itself with theunexplained assertion that they were four whom it could best spare.Only the respondent's evident hostility toward the Union, expressedso shortly prior to the lay-offs, satisfactorily explains its departurefrom its previous practice.We find that by laying off John Stromer, Richard Tower, LaurenceRohrer, and Henry Brungardt, the respondent discriminated in re-gard to their hire and tenure of employment, thereby discouragingmembership in the Union and interfering with, restraining, and coerc-ing its employees in' the exercise of the rights guaranteed in Section7 of the Act.Stromer, Tower, and Rohrer desire reinstatement.Brungardttestified that he has secured other employment and does not desirereinstatement.On May 9, 1938, the respondent laid offRalph Bowers, TimothyBuckley,andJohn L. Wallace.Bowers had worked for the respondent as an engineer since Jan-uary 1935 and was senior in point of service to the three-other em-ployees in his department.Bowers led the movement of the re-spondent's employees to organize the Union in the plant.At thefirst meeting of the respondent's employees on April 28 or 29, hewas elected temporary chairman, and at the May 7 union meetinghe was elected president and chairman of the negotiating committee.In the latter capacity, Bowers, during the morning of May 9, toldRingsted, general manager, that the union committee wanted to dis-cuss the May 5 lay-offs with the respondent's board of directors and 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked that he arrange a conference for that afternoon.Ringsteclagreed to arrange the conference.Although the respondent's boardof directors met that afternoon, the union committee was not calledin.On the same day Bowers was laid off.Timothy Buckley had worked for the respondent as an engineersince November 1937.He was senior in point of service to the twoother employees in his department other than Bowers.TimothyBuckley joined the Union in the latter part of April and was electeda trustee at the union meeting of May 7 and was an active unionmember.The same considerations which led to the conclusion that the May5 lay-offs were discriminatory are present in the cases of Bowers andTimothy Buckley.Both men were active in the Union. In layingthem off the respondent,disregarded their seniority over other menin the same department and failed to consult their superior.Eachwas handed a pay check and a lay-off slip without any advancenotice.Their work was not criticized.We believe they were laid offfor union activities.We find that by laying off Ralph Bowers and Timothy Buckleythe respondent discriminated in regard to their hire and tenure ofemployment, discouraged membership in the Union, and interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Bowers and Timothy Buckley desire reinstatement.Wallace had worked for the respondent since January 1938 as anapprentice tool and die maker.He joined the Union in the latterpart of April, but does not appear to have been active in its affairs.While Wallace's exact seniority status was not indicated, it is clearthat he had less service than Rohrer and Brungardt who were laidoff on May 5. Including Rohrer, Brungardt, and Wallace, only fivepersons worked in the tool and die department.Assuming, as wedo, that business conditions required as many lay-offs as were actuallymade, Wallace would, pursuant to strict seniority, have been laid offby May 9 in any event.We find that the respondent did not discrim-inate against Wallace and shall dismiss the allegation of the complaintthat it did so.In the morning of May 10, 1938, the respondent discontinued theservices ofLeo Buckley,one of its oldest employees who, from Feb-ruary 1938 to the day preceding his discharge, had served as itsplant superintendent.Leo Buckley did not join the Union untilMay 10, after his lay-off had taken place.The respondent contendsthat Leo Buckley was discharged because of differences which hadarisen between him and the board of directors regarding the manage-ment of the business, and not for reasons relating to union activity. F. JADEN MANUFACTURING COMPANY, INC.177It appears that for some time before his discharge Leo Buckley hadbeen in sharp disagreement with the respondent's board of directorsas to matters of policy.Under the circumstances we shall dismiss theallegation of the complaint that the respondent discriminatorily dis-charged Leo Buckley.On May 11, 1938, the respondent laid offD. P. Fortman, H. M.Whitcomb, Cyril Henrichs,andPaul Thorngate.Fortman did not testify.There is no evidence regarding his unionmembership or activities or the circumstances surrounding his lay-off.We shall, accordingly, dismiss the complaint with respect to him.Whitcomb had worked for the respondent in the sheet-metal depart-nient since January 1938.He joined the Union in the latter partof April. It appears that Whitcomb vas junior in point of service toall the others in his department.We are of the opinion that Whit-comb was not discriminatorily laid off, and shall dismiss the allegationof the complaint to that effect.Henrichs had worked for the respoudeiit in the sheet-metal depart-ment since February 1937.Henrichs was senior in point of servicetoWhitcomb and at least 4 other of the 15 employees in his depart-ment..He joined the Union in the latter part of April.We are of theopinion and we find that by laying off Henrichs in disregard of hisseniority standing, the respondent discriminated in regard to hire andtenure of employment, discouraged membership in the Union, and in-terfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed by Section 7 of the Act.Henrichs desires reinstatement.At the time of his lay-off, Thorngate was foreman of the respond-ent's paint department and was senior in point of service to thetwo other employees in that departmment.He joined the Union inthe latter part of April and was elected a member of the negotiatingcommittee at the union meeting of May 7.As stated in Section A,above, on about May 10, Adcock, then superintendent, asked Thorn-gate how he felt about the Union. Thorngate expressed his senti-ments in favor of the Union.Adcock then stated that the respond-ent's employees did not need a union and that the respondent wouldnot tolerate a union in the plant.Thorngate was laid off the nextclay.In his conversation with Adcock a day preceding his lay-off,Thorngate came to the attention of the respondent as an advocateof the Union.The respondent made no criticism of his work.Wefind that by laying off Thorngate, the respondent discriminated inregard to his hire and tenure of employment, discouraged member-ship in the Union, and interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.Thorngate desires reinstatement. 178DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The May 20 shut-downThe respondent's board of directors held a conference at the plantduring the afternoon and evening of May 19, 1938, at which A. J.Koelling, president of the Hastings City National Bank, O. A. Riley,vice president of the Hastings National Bank, and Ben Oberg, officeand production manager of W. M. Dutton Sons Co., a manufactur-ing andretail establishment in Hastings,Nebraska, were present inan advisory capacity.The. subject of the conference was the finan-cial condition of the respondent.After considerable deliberation,itwas the unanimous opinion of the conferees that the production ofcoolers should be temporarily discontinued.Members of the re-spondent's board of directors, as well as Koelling,Riley, and Oberg,testified that neither the Union nor the union activities of the re-spondent's employees was mentioned or discussed at the conference.The plant was closed the next day.The record reveals that the respondent,during the spring of 1938,was experiencing difficulty in disposing of its coolers,that produc-tion was far in advance of sales, that the respondent's creditors werepressing for payment of their accounts,and that,at the time of theshut-down on May 20, the respondent had insufficient funds on handto meet the next pay roll.At the time of the hearing, 6 months after the shut-down, the re-spondent had not yet resumed the production of coolers.Althoughthe statements and threats made by its board of directors evidencean intention to cease operations because of the Union's activities, weare of the opinion on the entire record that the respondent closed itsplant on May 20, 1938,because of its poor financial condition.Weshall dismiss the allegations of the complaint that by ceasing oper-ations the respondent discriminated against its employees for theirmembership in or activities on behalf of the Union.C. The alleged refusal to bargainRepresentatives of the respondent and of the Union met for thefirst time on May 11, 1938.The respondent was represented by itsboard of directors and its attorney,W. M. Whelan; the Union byB.W. King, grand lodge representative, and the union negotiatingcommittee.At this time King stated that the Union represented amajority of the respondent's production and maintenance employeesand that it had been designated by them as their representative forthe purposes of collective bargaining.There ensued a general dis-cussion covering proposed negotiation between the respondent andthe Union.On May 12 the same parties held a second conference at which theUnion's proposed collective bargaining contract was discussed,clause F.JADEN MANUFACTURING COMPANY, INC.179by clause.At Whelan's suggestion that the respondent required fur-ther time to consider the proposed contract, the meeting adjourned.On about May 16, Whelan presented to King a memorandumdealing with certain paragraphs of the Union's proposed contract.Thereafter, at King's suggestion, the negotiations proceeded betweenWhelan, representing the respondent, and King, representing theUnion.Conferences and correspondence between, Whelan and King con-tinned through the summer of 1938. In October, just prior to theissuance of the Board's complaint, they were in substantial agreementas to most of the provisions of a contract submitted by the Union.The respondent, however, still objected to the seniority provisions inthe contract, and refused to agree to the reinstatement of Stromer,Rohrer, or Leo Buckley.3Thereupon the negotiations broke off.Upon the entire record we are unable to find that the respondentrefused to bargain with the Union or that the negotiations con-ducted by the respondent's representatives were tainted with badfaith.In our view the negotiations reached an impasse.Under thecircumstances we need not determine whether or not the Union hadbeen designated as their bargaining representative by a majority ofthe respondent's employees in an appropriate unit.We shall dismissthe complaint in so far as it alleges a refusal to bargain within themeaning of Section 8 (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find thatthe activities of the respondent set forth in SectionIII above,occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate,and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct.We have found that the respondent discriminatorily laid offStromer,Tower, Rohrer, Brungardt, Bowers, Timothy Buckley,Henrichs, and Thorngate.With the exception of Brungardt, theseemployees desire reinstatement.3We have found thatthe respondent discriminatorily laid off Stromer and Roher, butthat Leo Buckley's discharge was not discriminatory. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall order the respondent to offer Stromer, Tower,Rohrer,Bowers, Timothy Buckley, Henrichs, and Thorngate reinstatementto their former or substantially equivalent positions.Such reinstate-ment shall be effected in the following manner : All employees hiredafter May 20, 1938, shall, if necessary to provide employment for thoseto be offered reinstatement, be dismissed. If, thereupon, by reasonof a reduction in force, there is not sufficient employment immediatelyavailable for the remaining employees, including those to be offeredreinstatement, all available positions shall be distributed among suchremaining employees in accordance with the respondent'susualmethod of reducing its force, without discrimination against any em-ployee because of his union affiliation or activities, following a sys-tem of seniority to such extent as was applied in the conduct of therespondent's business prior to May 5, 1938.Those employees re-maining after such distribution, for whom no employment is immedi-ately available, shall be placed upon a preferential list prepared inaccordance with the principles set forth in the previous sentence, andshall thereafter, in accordance with such list, be offered employmentin their former or in substantially equivalent positions, as suchemployment becomes available and before other persons are hiredfor such work.We shall further order the respondent to make whole Stromer,Tower, Rohrer, Bowers, Timothy Buckley, Henrichs, and Thorngatefor any loss of pay they have suffered by season of the respondent'sdiscrimination against them by payment to each of them of a sumofmoney equal to that which he normally would have earned aswages from the date of the respondent's discrimination against him 4to the date of the respondent's offer of reinstatement or placementupon a preferential list pursuant to the terms' of our Order, less hisnet earnings 6 during said periods.At the time of the hearing, Brungardt had secured other employ-ment.He is, however, entitled to back pay.We shall order therespondent to make him whole for any loss of pay he has suffered byreason of the respondent's discrimination against him by payment to4'lay 5, 1938, in the cases of Stromer.Tower, and Rohrer ; May 9,1938,in the casesofBowers and Timothy Buckley ; and May 11, 1938, in the cases of Henriebs andThorngate.'By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by'an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his or herunlawful lay-off and the consequent necessity of his or her seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America,Lumber and Sawmill Workers Union,Local2590,8 N. L. R.B. 440.Monies received for work performed upon Federal, State, county, municipal, or otherwork-reliefprojects are not considered as earnings, but as provided below in the Ordershall be deducted from the sum due the employee, and the amount thereof shall be pairover to the appropriate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects. F.JADEN MANUFACTURING COMPANY, INC.181him of a sum of money equal to that which he normally would haveearned as wages from May 5, 1938, the date of his discharge, to thedate on which he secured the employment enjoyed by him at the timeof the hearing, less his net earnings during said period.Upon the foregoing findings of fact and the entire record in thecase, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, affiliated with the Amer-ican Federation of Labor, is a labor organization, within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of John Stromer, Richard Tower, Laurence Rohrer, HenryBrungardt, Ralph Bowers, Timothy Buckley, Cyril Henrichs, andPaul Thorngate, thereby discouraging membership in the Interna-tional Association of Machinists, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section 8(3) of the Act.3.By interfering with, restraining, and coercing the employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of J. Wallace, Leo Buckley, D. Fortman, andM. Whitcomb, and of the persons named in Appendix A, below, withinthe meaning of Section 8 (3) of the Act.6.The respondent has not refused to bargain collectively with therepresentatives of its employees, within the meaning of Section 8 (5)of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,F. Jaden Manufacturing Company, Incorporated, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists, or of any other labor organization of its employees, bydischarging, laying off, or refusing to reinstate any of its employeesor in any other manner discriminating in regard to their hire andtenure of employment or any terms or conditions of employment;2.43030-41-vo1.1913 182DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Offer to John Stromer,RichardTower,Laurence Rohrer,Ralph Bowers,Timothy Buckley, Cyril Henrichs,and Paul Thorn-gate immediate and full reinstatement to their former or substan-tially equivalent positions,without prejudice to their seniority andother rights and privileges,in the manner set forth in the sectionentitled "The remedy" above,placing those employees for whomemployment is not immediately available upon a preferential list inthe manner set forth in said section;-(b)Make whole the employees named in paragraph(a) above forany loss of pay they have suffered by. reason of the respondent's dis-crimination against them by payment to each of them of a sum ofmoney equal to that which he would normally have earned as wagesfrom the date of the respondent's discrimination against him to thedate of the respondent's offer of reinstatement or placement upon. apreferential list pursuant to the terms of this Order, less his netearnings during said period; deducting,however,from the amountotherwise due each, monies received by said employee during saidperiods for work performed upon Federal,State, county,municipal,-or other work-relief projects; and pay over the amount so deductedto the appropriate fiscal agency of the Federal, State, county, mu-nicipal, or other government or governments which supplied thefunds for said work-relief projects;(c)Make whole Henry Brunga.rdt for any loss of pay he has suf-fered by reason of the respondent's discrimination against him bypayment to him of a sum of money equal to that which he wouldnormally have earned as wages from May 5, 1938, the date of his dis-charge, to the date, on which he secured the employment enjoyed byhim at the time of the hearing, less his net earnings during saidperiod; deducting,however, from the amount otherwise due, moniesreceived by said employee during said period for work performedupon Federal,State, county,municipal,or other work-relief projects;and pay over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government orgovernments.which supplied the funds for said work relief projects;(d)Post immediately in conspicuous places throughout its plantnotices stating(1) that the respondent will cease and desist as afore-said;(2) that it will take the affirmative action required in 'pa.ra- F. JADEN MANUFACTURING COMPANY, INC.183graphs 2 (a), (b), and (c) hereof; and (3) that the respondent'semployees are free to become or remain members of InternationalAssociation of Machinists and that the respondent will not discrimi-nate against any employees because of the membership or activity inthat organization;(e)Maintain such posted notices for a period of at least sixty (60)consecutive days from the date of tho posting;(f)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT Is FURTHERORDERED thatthe complaint, in so far as it allegesthat the respondent has discriminated in regard to the hire and tenureof employment of J. Wallace, Leo Buckley, D. Fortman, and M. Whit-comb, and the persons named in Appendix A, below, and has refusedto bargain collectively with the Union, be, and the same hereby is,dismissed.APPENDIX AC. Anders.H. Armstrong.J. R. Baker.W. A. Barnes.G. Bruntz.E. W. Carl.F. Consbruck.W. M. Davidson.F. De Lay.C. De Moulin.M. Myers.R. E. McCune.H. McGavock.L. Nolda.E. Prochazka.H. J. Ross.G. H. Runge.W. Schuppan.C. Sheets.L. Simmons.R. De Moulin.G. A. Hankins.D. Hall.B. Heering.J.Hohfield.V. S. Jones.T.W. Macomber.R. Marsh.M. Simmons.L. Smith.P. Smith.0. Sundling.W. Swingle.G. Valentine.F.Whitcomb.O. F. Zimmerman.